DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
 
Response to Amendment
The response filed on October 13, 2020 is acknowledged. Three pages of drawings and thirty pages (15 pages mark-up and 15 pages clean) of specification were received on October 13, 2020. The drawings and specification are acceptable to correct the obvious scrivener’s errors in the original disclosure. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Marcus A. Fischer on February 18, 2021. The Applicant agrees to cancel claims 4 and 5 and amend claims 1, 6, 9 and 12-16 as shown below:
1.  (Currently Amended) A shower, comprising:
a fixed portion comprising a water outlet chamber,
a movable portion, and
a driving mechanism, wherein:
the fixed portion comprises a cover portion comprising a plurality of spouts configured to be connected to the water outlet chamber,
the driving mechanism is disposed with a cam configured to rotate relative to the fixed portion and to be operatively connected to the movable portion to drive the movable portion to circulate,
the movable portion is disposed in the fixed portion and is configured to at least move in a plane perpendicular to a rotation axis of the movable portion,
the movable portion comprises a movable plate and a plurality of protruding portions protruding from the movable plate,
the plurality of protruding portions are disposed in the plurality of spouts,
the plurality of protruding portions are tapered structures comprising large heads and small tails,
each of the plurality of spouts comprises a peripheral wall protruding from a back surface of the cover portion,
an upper port of each of the peripheral walls defines a first water inlet configured to be connected to the water outlet chamber,
each of the peripheral walls comprises a second water inlet configured to be connected to the water outlet chamber,
the plurality of protruding portions are disposed in the peripheral walls,
a gap is disposed between each of the plurality of protruding portions and a corresponding one of the plurality of spouts,
the movable portion is driven to move at least between a first position and a second position,
 and the movable plate covers the first water inlets,
when the movable portion is in the second position, the plurality of spouts discharge water having a second spray pattern different than the first spray pattern, and
a height of the first position in a direction parallel to the rotation axis differs from a height of the second position in the direction parallel to the rotation axis.

4.  (Cancelled)

5.  (Cancelled)

6.  (Currently Amended) The shower according to claim 1, wherein[[:]]


the second water inlets are oblique water holes


9.  (Currently Amended) The shower according to claim 1, comprising:
an operating member, wherein:
the operating member is operatively connected to the movable portion,
the operating member drives the movable portion to move at least between the first position and the second position, and
the operating member comprises a button slidably connected to the fixed portion


12.  (Currently Amended) A shower, comprising:
a fixed portion comprising a water outlet chamber, and
a movable portion, wherein:

the movable portion is movably disposed in the fixed portion,
the movable portion comprises a movable plate and a plurality of protruding portions protruding from the movable plate,
the plurality of protruding portions are disposed in the plurality of spouts,
the plurality of protruding portions are tapered structures comprising large heads and small tails,
a gap is disposed between each of the plurality of spouts and a corresponding one of the plurality of protruding portions,
the movable portion is driven to move at least between a first position and a second position,
each of the plurality of spouts comprises a peripheral wall protruding from a back surface of the cover portion,
an upper port of each of the peripheral walls defines a first water inlet configured to be connected to the water outlet chamber,
each of the peripheral walls comprises a second water inlet configured to be connected to the water outlet chamber,
the plurality of protruding portions are disposed in the peripheral walls,
the movable plate covers the first water inlets when the movable portion is in the first position, and
a height of the first position in a direction parallel to a rotation axis of the movable portion differs from a height of the second position in the direction parallel to the rotation axis.

13.  (Currently Amended) A shower, comprising:
a fixed portion comprising a water outlet chamber, and
a movable portion, wherein:
the fixed portion comprises a cover portion comprising a plurality of spouts configured to be connected to the water outlet chamber,
the movable portion is movably disposed in the fixed portion,

the plurality of protruding portions are disposed in the plurality of spouts,
the plurality of protruding portions are tapered structures comprising large heads and small tails,
each of the plurality of spouts comprises a peripheral wall protruding from a back surface of the cover portion,
the plurality of protruding portions are disposed in the peripheral walls,
a gap is disposed between each of the plurality of spouts and a corresponding one of the plurality of protruding portions,
the movable portion is driven to move at least between a first position and a second position,
an upper port of each of the peripheral walls
each of the peripheral walls
the second water inlets are oblique water holes,
the movable plate covers the first water inlets when the movable portion is in the first position, and
a height of the first position in a direction parallel to a rotation axis of the movable portion differs from a height of the second position in the direction parallel to the rotation axis.

14.  (Currently Amended) A shower, comprising:
a fixed portion comprising
a movable portion, and
a driving mechanism, wherein:
the fixed portion comprises a cover portion comprising a plurality of spouts configured to be connected to the water outlet chamber,
the movable portion is movably disposed in the fixed portion,
the movable portion comprises a movable plate and a plurality of protruding portions protruding from the movable plate,

the plurality of protruding portions are tapered structures comprising large heads and small tails,
each of the plurality of spouts comprises a peripheral wall protruding from a back surface of the cover portion,
an upper port of each of the peripheral walls defines a first water inlet configured to be connected to the water outlet chamber,
each of the peripheral walls comprises a second water inlet configured to be connected to the water outlet chamber,
the plurality of protruding portions are disposed in the peripheral walls,
a gap is disposed between each of the plurality of spouts and a corresponding one of the plurality of protruding portions,
the driving mechanism is disposed with a cam configured to rotate relative to the fixed portion and to be operatively connected to the movable portion to drive the movable portion to circulate and move between a first position and a second position,
the movable plate covers the first water inlets when the movable portion is in the first position,
a circulatory movement of the movable portion at least comprises rotation and movement of the movable portion about an eccentric position in a plane perpendicular to a rotation axis of the movable portion, and
each of the plurality of protruding portions rotates and moves relative to a midline of a corresponding one of the plurality of spouts.

15.  (Currently Amended) The shower according to claim 12, comprising:
an operating member, wherein:
the operating member is operatively connected to the movable portion,
the operating member drives the movable portion to move at least between the first position and the second position, and
the operating member comprises a button slidably connected to the fixed portion



an operating member, wherein:
the operating member is operatively connected to the movable portion,
the operating member drives the movable portion to move at least between the first position and the second position, and
the operating member comprises a button slidably connected to the fixed portion
.

Allowable Subject Matter
Claims 1-3 and 6-16 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A shower, comprising: a fixed portion comprising a water outlet chamber, a movable portion, and a driving mechanism, the movable portion comprises a movable plate and a plurality of protruding portions protruding from the movable plate, the plurality of protruding portions are disposed in the plurality of spouts, the plurality of protruding portions are tapered structures comprising large heads and small tails, each of the plurality of spouts comprises a peripheral wall protruding from a back surface of the cover portion, an upper port of each of the peripheral walls defines a first water inlet configured to be connected to the water outlet chamber, each of the peripheral walls comprises a second water inlet configured to be connected to the water outlet chamber, the plurality of protruding portions are disposed in the peripheral walls and the rest of the claim limitations as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 26, 2021